DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  They comprising of 3 groups:
1) method1: 1-8, and   
2) system1: 9-15, and 
3) method2: 16-20.
All appear to have similar scope and will be rejected together.  
As of March 29, 2019, independent claim 1 is as followed:
1. A networked issue tracking system for tracking issue records and suggesting content to a user, the networked issue tracking system comprising:
	[I] a client device executing a client application that provides a graphical user interface; and
	[II] a host service communicably coupled to the client application of the client device over a network and comprising a processor configured to:
	[1] receive, from the client application, a first content item extracted from a first issue request field of the graphical user interface, the first issue request field pertaining to a first issue request;
	[2] determine a first issue type based at least in part on the first content item;
	[3] using a predictive model, identify a second issue record stored by the host service based on the second issue record having a second issue type that corresponds to the first issue type and having at least one content item that corresponds to content extracted from the first issue request;
	[4] extract a second content item from the second issue record; and

Claim Rejections - 35 USC § 112
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) In independent claim 17, the result of the only step of “indicating a probability of …” is an indicated probability of warranty fraud.  It’s not clear what the “probability of warranty fraud” is with respect to what item/event or activity (task).  It appears the probability analysis has to receive some data/input in order to make a comparison to the trends in historical warranty claim data. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per New Guidelines 2019 PEG as of October 2019

Claims 1-20 (all) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a process for a providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response.  
In other word, this is a typical “analytics system” applying on a request.  This judicial exception is not integrated into a practical application because it’s merely collect data, analyze data using a model, and provide analysis results and recommendation. 
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine 
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-20:
	Claim category:
(1) System1: 1-8, and
(2) Method2: 9-15, and 
(3) System2: 16-20.
Analysis:

1. Method: claims 9-15 are directed to a process; i.e., a series of steps or acts, for providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response. (Step 1:Yes).
2. System: claims 1-8 and 16-20 are directed to a system, comprising a client device, and a host service and a processor including instructions for providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response. (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:

Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

Actual Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?

Independent system claim 1 is directed to a process for providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  The claim scope appears to be a modeling process for determining a response to a request by collecting requested issue, analyzing the data using a predictive model to determine similar response to the issue in the past, and presenting the response.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
This judicial exception is not integrated into a practical application because it deals with well known condition analysis of a request or query and response.
The claims appear to be more of well known business problem for providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  The problems indicated in the “Background” appear to be resolved by using generic computers for analysis automation.  The improvement of the claimed invention due to the use of a predictive model and “computer automation” is not consider to be a practical application.  
Claim 1 recites a networked issue tracking system, comprising:	
[1] receive data (first content item)			data gathering, 
						Insignificant extra-solution activity (IESA)
[2] determine a first issue type.			Mental step.
[3] identify a second issue record.			Mental step.
[4] extract a second item from the record.		Mental step.
[5] transmit the second item to a client.		Data transmitting (IESA).

	Thus under Step 2A prong 1 or (i), the limitations of steps [2]-[4] recites steps which may fit within the Revised Guidance category of “mental processes”.
(2) Step 2A, Prong 2:  Judicial Exception Integrated into a Practical Application?
In this case, claim 11, as a whole, is focused on “business process management” by providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of an engine or asset or system or any other Technical Field or Technology.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.

(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  This is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing an automatic response to a request over a network by model and outputting predicting response.
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): step [1] receiving and [5] transmitting of claim 1.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 4 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  Limitations that are not indicative of integration into a practical application:
(2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structure, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer system, server, and communication software to perform all the business steps of: 
[1] receive data (first content item)			data gathering, 
						Insignificant extra-solution activity (IESA)
[2] determine a first issue type.			Mental step.
[3] identify a second issue record.			Mental step.
[4] extract a second item from the record.		Mental step.
[5] transmit the second item to a client.		Data transmitting (IESA).

The Analytics computer system in the [2]-[4] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer functions of: determine, identify and extract.  The additional steps of receiving, and transmitting, etc. are insignificant extra-soluttions (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, the providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to perform the 
analyzing received request with issue, analyze the content using a predictive model and outputting predicting response using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the claims simply providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  As shown in the specification ¶¶ [004-0130], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of analyzing received request with issue, analyze the content using a predictive model and outputting predicting response, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Fig. 1, to carry out the steps [1]-[5] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, analyzing, determining, and transmitting), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image2.png
    319
    722
    media_image2.png
    Greyscale

The current claimed invention is similar to that of Electric Power Group cited above, which is collecting information, analyzing it, and displaying certain results (determination when the service is needed) of the analysis.  The last step of “processing a warranty benefit” and merely carrying out the result of the analysis and is considered as insignificant post-solution activity.  
As for dep. claims 2-3, which deal with the types analysis of the requested issue, likelihood of sentimental item, this further limits the scope of the abstract idea “issue data analysis types or features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 2-4 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 4, which deal with the types analysis of the requested issue, likelihood of sentimental item, this further limits the scope of the abstract idea “issue data analysis types or features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  
As for dep. claim 5, which deal with the types analysis of the requested issue, determination of an assignee associated with the requested issue, this further limits the scope of the abstract idea “issue data analysis types or features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 6-8, which deal with the types analysis of the requested issue, time estimated, and issue complexity, these further limit the scope of the abstract idea “issue data analysis types or features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 6-8 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 112
Dependent claims 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) In dependent claims 6, 14 and 15, the phrase “determine a time estimate”, “modified time estimate”, etc., are vague because it’s not clear what is the purposed or goal of the “a determined time estimate”?  Is it for solving the issue or other issue?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	Determining the scope and contents of the prior art.
	Ascertaining the differences between the prior art and the claims at issue.
	Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yieldpredictable results; 
(b) simple substitution of one known element for another to obtainpredictable results;
(c) Use of known technique to improve similar devices (methods, orproducts) in the same way;
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified,predictable solutions, with a reasonable expectation of success; 
Known work in one field of endeavor may prompt variations of it foruse in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-5 (system1), 9-13 (system) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) KARUPPUSAMY ET AL.	 	2019/0.349.320.

As for independent claims 1 (system), and respective 9 (system) and 16, KARUPPUSAMY ET AL. discloses a networked issue tracking system for tracking issue records and suggesting content to a user, the networked issue tracking system comprising:
	[I] a client device executing a client application that provides a graphical user interface; and
	[II] a host service communicably coupled to the client application of the client device over a network and comprising a processor configured to:

    PNG
    media_image3.png
    400
    500
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    439
    460
    media_image4.png
    Greyscale


		
    PNG
    media_image5.png
    359
    450
    media_image5.png
    Greyscale

	[2] determine a first issue type based at least in part on the first content item;

    PNG
    media_image6.png
    470
    450
    media_image6.png
    Greyscale

	[3] using a predictive model, identify a second issue record stored by the host service based on the second issue record having a second issue type that corresponds to the first issue type and having at least one content item that corresponds to content extracted from the first issue request;

    PNG
    media_image7.png
    301
    470
    media_image7.png
    Greyscale

	[4] extract a second content item from the second issue record; and
	{see [0037] “identifying an automatic response that is mapped (e.g. approved for use with) the previous requests.}
[5] transmit a suggested content item that is based on the second content item to the client application, the suggested content item being entered into a field of the graphical user interface.

    PNG
    media_image8.png
    346
    451
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    269
    450
    media_image9.png
    Greyscale

	KARUPPUSAMY ET AL. teaches the claimed invention except for explicitly discloses the feature of content item being entered into a field of the GUI, however, in view of the teaching on Fig. 2 and respective [0026], “response being provided to the application module 118 which can forward (step 214) the responses to the client device, the step of entering into a field of the GUI would have been obvious as alternative way to provide the content item (response) to the client as part of the response module.  
	As for dep. claim 2 (part of 1 above), which deals with further features of the request, a description of the issue, and analysis result of a presence of positive/negative sentiment feature, this is taught in [0035] and Fig. 4, “sentiment classifier 410”.
	
    PNG
    media_image10.png
    310
    441
    media_image10.png
    Greyscale

1 above) and claims 11 and 12 (part of claim 9 above) which deals with further features of the request, a description of the issue, and analysis result of a presence of a negative sentiment, see [0035 “emotional states such as ... sad, or angry..”] above and issue, this is taught in [0038] “software applications (e.g. for online games)” and Table 2, wherein the “new game feature is not working” and needs to be fixed or make it working.  Paragraph [0051] teaches the response can provide “Technical support” to make the new game features working.    

    PNG
    media_image11.png
    226
    450
    media_image11.png
    Greyscale
   

    PNG
    media_image12.png
    350
    500
    media_image12.png
    Greyscale

1 above), which deals with sentiment probability determination by performing one of the analysis activity, i.e. term identification or extraction, this is taught in [0035 ..text analysis, …natural language processing to locate, extract, quantify, and analyze …” and Table 2, “word polarity tagging.”
As for dep. claim 5 (part of 1 above) and respective 13 (part of 9 above) which deals with determining of an entity associated with the requested issue, this is taught in [0051] wherein the responses can provide technical support for the software application issues.  The selection of entity (assignee) related to the software development team would have been obvious as mere selection other similar teams associated with the issue.
  As for dep. claim 8 (part of 1 above), which deals with the result of the determination, a complex response that is not suitable for automatic response, this is taught in KARUPPUSAMY ET AL. [0036].

    PNG
    media_image13.png
    316
    449
    media_image13.png
    Greyscale

  As for dep. claim 10 (part of 9 above), which deals with the type of the 1st issue type, one of a bad report, a user story, etc., this is taught in Table 1 of [0031].

    PNG
    media_image14.png
    137
    401
    media_image14.png
    Greyscale


Claims 6-7 and respective 14-15 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over  KARUPPUSAMY ET AL.] as applied to claims 1-5 and 9-12 above, and further in view of (2) BEATTIE ET AL., US 9,008,696.
As for dep. claim 6 and 14, the teachings of KARUPPUSAMY ET AL. is cited above.
BEATTIE ET AL. is cited to teach the concept of determining a time estimate based on the need’s conditions, i.e., urgent or non-urgent and vulnerability, see par. (19) below.

    PNG
    media_image15.png
    148
    490
    media_image15.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the auto-response to user requests system of KARUPPUSAMY ET AL. by including the concept of determining a time estimate based on the need’s conditions, i.e., urgent or non-urgent and vulnerability, as taught by BEATTIE ET AL. for determining the time based on the issue, as shown in par. (19) above.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
As for dep. claim 7 (part of 1 above), which deals with the result of the determination, a complex response that is not suitable for automatic response, this is taught in KARUPPUSAMY ET AL. [0036].

    PNG
    media_image13.png
    316
    449
    media_image13.png
    Greyscale

As for dep. claim 15 (part of 9 above), BEATTIE ET AL. teaches that the servers 130 can determine if the need is immediate which requires the response time to be immediate or non-immediate wherein the response time can be deferred, i.e. 2 hours later for a movie request or a software update which solves vulnerability issue and is considered as urgent, etc.  The application of these time response concept into the system of KARUPPUSAMY ET AL. would have been obvious to properly provide the response promptly based on the analysis.  It would have also obvious to modify the time estimate if the server later decides that the need has been changed from urgent to non-urgent or vice versa.
16, which has the limitation of dependent claim 15 and independent claim 9, it’s rejected for the same reason set forth in dep. claim 15.  As for the indexing feature, this is taught in KARUPPUSAMY ET AL. [0039].

    PNG
    media_image16.png
    245
    425
    media_image16.png
    Greyscale

As for dep. claim 17 (part of 16 above), which deals with the analysis of the request which results in predicted time or complexity index, this is taught in KARUPPUSAMY ET AL. [0039 “index”] above or BEATTIE ET AL. (19).
 
    PNG
    media_image15.png
    148
    490
    media_image15.png
    Greyscale

Dependent claims 18-20 (part of 16/17 above) is rejected under 35 U.S.C. 103 as being unpatentable over KARUPPUSAMY ET AL. /BEATTIE ET AL. as applied to claim 17 above, and further in view of [3] YEN ET AL., US 2016/0.196.615.
As for dep. claim 15 which deals with feature of the predictive model, comprising a logistic regression model, this is taught in YEN ET AL. [0038-0039].

    PNG
    media_image17.png
    183
    572
    media_image17.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the model of the automatic response to user request by using a predictive model, comprising a logistic regression model, this is taught in YEN ET AL. for dealing with data comparison analysis, see [0038-0039].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 19 which deals with data analysis of KARUPPUSAMY ET AL.  using the predictive model as shown in [0037-0039], complexity index, this is taught in KARUPPUSAMY ET AL. [0043]

    PNG
    media_image18.png
    209
    400
    media_image18.png
    Greyscale


	
    PNG
    media_image6.png
    470
    450
    media_image6.png
    Greyscale

No claims are allowed.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6;30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689